DETAILED ACTION

This action is in response to the Application filed on 05/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/26/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
Applicant’s election without traverse of Invention I and Species C in the reply filed on 11/14/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10 – 21 and 23 – 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2011/0309679; (hereinafter Fisher).

Regarding claim 8, Fisher [e.g. Figs. 2, 4] discloses a system comprising: a power supply comprising: a power converter [e.g. 203] configured to generate a first supply voltage at a first supply output of the power supply [e.g. Vreg1]; and a second supply output configured to generate a second supply voltage [e.g. Vin] lower than the first supply voltage [e.g. paragraph 028 recites “If the requested power is less than or equal to the threshold power (step 440), the switch state is set to provide the lower regulated value Vreg1 to the power amplifier”]; and an amplifier [e.g. 306, 307] coupled to the power supply and configured to select between the first supply voltage and the second supply voltage as a supply voltage to the amplifier [e.g. paragraph 028 above].

Regarding claim 10, Fisher [e.g. Fig. 2] discloses wherein the second supply voltage is provided by a fixed voltage supply external [e.g. Vin via 206] to a switched mode power converter .

Regarding claim 11, Fisher [e.g. Fig. 2] discloses wherein the second supply voltage is provided by a power source [e.g. Vin] coupled to an input of a power supply.

Regarding claim 12, Fisher [e.g. Fig. 2] discloses wherein the power source is a battery [e.g. paragraph 022 recites “A battery or other source supplies an unregulated voltage Vin”].

Regarding claim 21, Fisher [e.g. Figs. 3, 8] discloses a method comprising: generating a first supply voltage of a power supply [e.g. Vreg1] at a first supply output with a power converter [e.g. 303]; generating a second supply voltage of the power supply [e.g. Vreg2] lower than the first supply voltage with a second supply output [e.g. paragraph 041 recites “Vreg= 1.2V”; paragraph 037 recites “Vreg = 1.8V”]; and selecting, by an amplifier [e.g. 306, 307] coupled to the power supply, between the first supply voltage and the second supply voltage as a supply voltage to the amplifier [e.g. paragraph 025 recites “As shown, the single-pole triple-throw switch 306 provides the voltage supply to the Power Amplifier 307”].  

Regarding claim 23, Fisher [e.g. Fig. 2] discloses comprising supplying the second supply voltage from a fixed voltage supply external [e.g. Vin via 206] to the switched mode power converter.  

Regarding claim 24, Fisher [e.g. Fig. 2] discloses comprising supplying the second supply voltage from a power source [e.g. Vin] coupled to an input of a power supply.  

Regarding claim 25, Fisher [e.g. Fig. 2] discloses wherein the power source is a battery [e.g. paragraph 022 recites “A battery or other source supplies an unregulated voltage Vin”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of US Pub. No. 2016/0094186; (hereinafter Cohen).
Regarding claim 9, Fisher fails to disclose wherein the second supply voltage tracks an envelope of an output signal generated by the amplifier.
Cohen teaches wherein the second supply voltage [e.g. output of 202 or 204] tracks an envelope of an output signal generated by the amplifier [e.g. paragraph 030 recites “The system 300 further comprises a mapping component 302, a nonlinear correction component 304, a transition component 306 and a quantization component 308 to facilitate operations for envelope tracking with the PA 110. The digital control component 102 generates a digital control code that tracks an envelope input signal in order to increase the PA efficiency (PAE) of PA 110 and reduce the noise level of the system 300. As illustrated, the digital control component 102 via the driver component 108 are connected to different groups of transistors switches 202 and 204, which correspond to and are coupled to different constant voltage supplies. The PA 110 is coupled to a tap or center node 310 that couples the different groups to receive an envelope tracking voltage that is modified by different combinations of the switches with resistor values”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fisher by wherein the second supply voltage tracks an envelope of an output signal generated by the amplifier as taught by Cohen in order of being able to increase the efficiency of the power amplifier.

Regarding claim 22, Fisher fails to disclose further comprising tracking, by the second supply voltage, an envelope of an output signal generated by the amplifier.
 Cohen teaches further comprising tracking, by the second supply voltage [e.g. output of 202 or 204], an envelope of an output signal generated by the amplifier [e.g. paragraph 030 recites “The system 300 further comprises a mapping component 302, a nonlinear correction component 304, a transition component 306 and a quantization component 308 to facilitate operations for envelope tracking with the PA 110. The digital control component 102 generates a digital control code that tracks an envelope input signal in order to increase the PA efficiency (PAE) of PA 110 and reduce the noise level of the system 300. As illustrated, the digital control component 102 via the driver component 108 are connected to different groups of transistors switches 202 and 204, which correspond to and are coupled to different constant voltage supplies. The PA 110 is coupled to a tap or center node 310 that couples the different groups to receive an envelope tracking voltage that is modified by different combinations of the switches with resistor values”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fisher by further comprising tracking, by the second supply voltage, an envelope of an output signal generated by the amplifier as taught by Cohen in order of being able to increase the efficiency of the power amplifier.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838